Case:19-13442-EEB Doc#:7 Filed:04/25/19                            Entered:04/25/19 14:40:03 Page1 of 8
    Fill in this information to identify your case:

    UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

    Debtor 1      Brandon Revere Dorsey

    Debtor 2

                                                                                                          Local
    Case number
    Chapter: 13

     Bankruptcy Form 3015-1.1
     Chapter 13 Plan
     Including Valuation of Collateral and Classification of Claims

     Complete applicable sections. This chapter 13 plan dated April 25, 2019 supersedes all previously
     filed plans.

    Part 1        Notices
     1.1 To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the
     plan you must file a written objection with the Court by the deadline fixed by the Court.
     (Applicable deadlines given by separate notice.) If you do not file a timely objection, you will be
     deemed to have accepted the terms of the plan, which may be confirmed without further notice or
     hearing. Creditors must file timely proofs of claim in order to receive the applicable payments.
     1.2.   Nonstandard Provisions

                This plan contains nonstandard provisions set out in Part 12 of the plan
     1.3    Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506


         This plan contains a motion for valuation of personal property collateral and determination of
     secured status under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.




          The debtor is requesting a valuation of real property collateral and determination of secured status
     under 11U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4
     of this plan. Status of motion: [list status of motion here (i.e. date filed, date granted, to be filed
     contemporaneously, etc.)]




     1.4    Motions for Lien Avoidance 11 U.S.C. § 522(f)


         The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money
     security interest under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part
     10.4 of this plan. Status of motion: [list status of motion here (i.e., date filed, date granted, to be filed
     contemporaneously, etc.)]




    Part 2     Background Information
     2.1    Prior Bankruptcies pending within one year of the petition date for this case:

            Case Number & Chapter                        Discharge of Dismissal/Conversion                   Date

    -NONE-
Case:19-13442-EEB Doc#:7 Filed:04/25/19                           Entered:04/25/19 14:40:03 Page2 of 8
     2.2     Discharge: The debtor:
                  is eligible for a discharge
             OR
                  is not eligible for a discharge and is not seeking a discharge.
     2.3     Domicile & Exemptions:
                     within 730 days ________
                     within 910 days ________
             The debtor is claiming exemptions available in the       state of CO or   federal exemptions..
     2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as
     defined in 11 U.S.C. § 101(14A). Notice shall be provided to these parties in interest:
             A. Spouse/Parent: [identify]
             B. Government: [identify]
             C. Assignee or other: [identify]
             D. The debtor       has provided the trustee with the address and phone number of the
             Domestic Support Obligation recipient, or       cannot provide the address or phone number
             because it/they is/are not available.
     2.5 Median Income: The current monthly income of the debtor, as reported on Official Form 122C-1
     or 122C-2, as applicable, is below,    equal to, or   above the applicable median income..



    Part 3            Plan Analysis
     3.1     Total Debt Provided for under the Plan and Administrative Expenses
             A. Total Priority Claims (Class One)

    A. Total Priority Claims (Class One)

           1. Unpaid Attorney's fees                                                                          $3,689.00

            (Total attorney’s fees are estimated to be $4,100.00 of which $411.00 has been prepaid.)

           2. Unpaid attorney’s costs (estimated)                                                    $____________

           3. Total Taxes                                                                                        $0.00

             (Federal $0.00; State $0.00; Other $0.00)

           4. Other priority claims                                                                              $0.00

    B. Total of payments to cure defaults (Class Two)                                                            $0.00

    C. Total payment on secured claims (Class
                                                                                                              $7,925.00
    Three)

    4. Total of payments on unsecured claims (Class
                                                                                                               $266.00
    Four)

    5. Sub-total                                                                                          $11,880.00

    6. Total trustee’s compensation (10% of debtor’s
                                                                                                              $1,320.00
    payments)

    7. Total debt and administrative expenses                                                             $13,200.00



     3.2     Reconciliation with Chapter 7
             A. The net property values set forth below are liquidation values rather than replacement
             values. The replacement values may appear in Class Three of the plan.
Case:19-13442-EEB Doc#:7 Filed:04/25/19                         Entered:04/25/19 14:40:03 Page3 of 8
           B. Assets available to Class Four unsecured creditors if Chapter 7 filed:
                    1. Value of debtor’s interest in non-exempt property $25.00

                                                Less Cost of   Less        X Debtor's      Less           = Net
                Property              Value
                                                   Sale        Liens        Interest    Exemptions        Value

    Household goods - Furniture $450.00                        $0.00                    $450.00       $0.00

    Clothing - Clothes              $300.00                    $0.00                    $300.00       $0.00

    Jewelry - Jewelry, Rings        $1,500.00                  $0.00                    $1,500.00     $0.00

    Electronics - T.V.'s, Stereo,
                                    $500.00                    $0.00                    $500.00       $0.00
    Computer

    TIAA                            $1,800.00                  $0.00                    $1,800.00     $0.00

    First Bank (Checking)           $100.00                    $0.00                    $75.00        $25.00

                    2. Plus: value of property recoverable under avoiding powers $_____
                    3. Less: estimated Chapter 7 administrative expenses $_____
                    4. Less: amounts payable to priority creditors $0.00
                    5. Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (if
                    negative, enter
                    zero) $25.00
           C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any
           funds recovered from “other property” described in Part 4.1.D below $266.00



    Part 4 Properties and Future Earnings Subject to the Supervision and Control of the Trustee


     4.1 Future Earnings: The debtor submits to the supervision and control of the trustee all or such
     portion of the debtor's future earnings or other future income as is necessary for the execution of the
     Plan, including:
           A. Future earnings which shall be paid to the trustee for a period of approximately48 months,
           beginning month May 25, 2019 as follows:
           B.

    Number of Payments                        Amount of Payments                                  Total

    48                                        $275.00                                             $13,200.00




                                              Total of monthly Payments                           $13,200.00



     4.2   Payments: The debtor agrees to make payments under the Plan as follows:

           Voluntary wage assignment to employer: Paid in the following manner:
             [ ] $__ to be deducted Every other week.
                                                week Employer’s name, address, telephone number:
             Pinkin-Braswell Funeral,
                              Funeral 6001 E Colfax Ave., Denver, CO 80220.
                                                                     80220
             OR
                  Direct payment from debtor to trustee.



    Part 5        Class One - Claims Entitled to Priority Under 11 U.S.C. § 507
Case:19-13442-EEB Doc#:7 Filed:04/25/19                          Entered:04/25/19 14:40:03 Page4 of 8
     Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in
     deferred cash payments prior to the commencement of distributions to any other class (except that
     the payments to the trustee shall be made by deduction from each payment made by the debtor to the
     trustee) as follows:
     5.1    Allowed administrative expenses:
            A. Trustee's Compensation (10% of amounts paid by debtor under this Plan) $1,320.00
            B. Attorney's Fees (estimated and subject to allowance) $3,689.00
            C. Attorney's Costs (estimated and subject to allowance) $___
     5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none,
     indicate]:
            A. Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to
            distribute amounts provided by the plan.
                                               plan


     -NONE-


            B. Taxes
                    1. Federal Taxes $0.00
                    2. State Taxes $0.00
                    3. Other Taxes (describe):    $0.00
            C. Other Priority Claims (describe): $0.00

    Part 6             Class Two - Defaults
     6.1 Modification of Rights: If debtor is proposing to modify the rights of creditors in Class
     Two, debtor must specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014
     and 7004.
     6.2 Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real
     property that is the debtor's principal residence located at 101 Granby Way # C, Aurora, CO 80011.
     Defaults shall be cured and regular payments shall be made:


           None


     6.3 Class Two B. [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims
     secured only by an interest in real property that is the debtor's principal residence) or unsecured
     claims set forth below on which the last payment is due after the date on which the final payment
     under the Plan is due. Defaults shall be cured and regular payments shall be made:


           None


     6.4 Class Two C. [if none, indicate]: Executory contracts and unexpired leases are rejected, except
     the following, which are assumed:


           None


            A. In the event that debtor rejects the lease or contract,creditor shall file a proof of claim or
            amended proof of claim reflecting the rejection of the lease or contract within 30 days of the
            entry of the order confirming this plan, failing which the claim may be barred.

    Part 7        Class Three - All Other Allowed Secured Claims
     Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as
     follows:
     7.1 Modification of Rights: If debtor is proposing to modify the rights of creditors in Class
     Three, debtor must specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014
     and 7004.
Case:19-13442-EEB Doc#:7 Filed:04/25/19                          Entered:04/25/19 14:40:03 Page5 of 8
     7.2 Adequate Protection: If adequate protection payments are indicated, such payments will be
     made by the trustee to the creditors indicated above until such time that superior class creditors are
     paid in full. Any adequate protection payments made will be subtracted from the total amount
     payable. Unless otherwise provided, adequate protection payments will accrue from the date of filing
     but will not be made until the creditor has filed a timely proof of claim.
     7. 3 Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr.
     P. 3012 and 7004 and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation
     of collateral and determination of secured status under 11 U.S.C. § 506 as to the real property and
     claims listed in Part 1.3 of this plan and below. The plan is subject to the court’s order on the debtor’s
     motion. If the court grants the debtor’s motion, the creditor will have an unsecured claim in the amount
     of the debt as stated in any timely filed, allowed proof of claim, including such claims filed within thirty
     days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and (3).
     The creditors listed in Part 1.3 and below shall retain the liens securing their claims until discharge
     under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s successful
     completion of all plan payments and the closing of the case.


          None


     7. 4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]:The debtor moves the court,
     through this chapter 13 plan, for a valuation of collateral and determination of secured status under 11
     U.S.C. § 506 regarding the property and claims below. The creditors shall retain the liens securing
     their claims until discharge under 11U.S.C. § 1328 or payment in full under nonbankruptcy law.

          None
     OR
      A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion
     of the allowed claim shall be treated as a general unsecured claim.

                                   Confirmation                                     Adequate           Total
                 Description                        Amount of Debt Interest
    Creditor                         Value of                                       Protection        Amount
                 of Collateral                       as Scheduled    Rate
                                    Collateral                                      Payment           Payable

    Sec     2011 BMW
                                 $7,000.00         $19,937.00          5.00%     $80                7925
    Svc Fcu 328

      B. The following creditors shall be paid the remaining balance payable on the debt over the period
     required to pay the sum in full.

                                   Confirmation                                     Adequate           Total
                 Description                        Amount of Debt Interest
    Creditor                         Value of                                       Protection        Amount
                 of Collateral                       as Scheduled    Rate
                                    Collateral                                      Payment           Payable



     7. 5 Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none,
     indicate]: The following creditors shall retain the liens securing their claims, and they shall be paid the
     amount specified which represents the remaining balance payable on the debt over the period
     required to pay the sum in full:


          None


     7. 6 Property being surrendered [if none, indicate]: The debtor surrenders the following property
     securing an allowed secured claim to the holder of such claim:


          None


     7. 7 Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of
     the liens encumbering surrendered property shall be deemed granted by the Court at the time of
     confirmation of this Plan pusuant to 11 U.S.C. §§ 362(a) and Fed. R. Bankr. P. 3015-1(d). With
     respect to property surrendered, no distribution on the creditor’s claim shall be made unless that
     creditor files a proof of claim or an amended proof of claim to take into account the surrender of the
     property.
Case:19-13442-EEB Doc#:7 Filed:04/25/19                           Entered:04/25/19 14:40:03 Page6 of 8
    Part 8 Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan

     8. 1   Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than
     the greater of:
             A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. §
             1325(a)(4) as set forth in Part 3.2; or
             B. Total disposable income for the applicable commitment period defined by 11 U.S.C. §
             1325(b)(1)-(4).

     8. 2   Disposable Income: The monthly disposable income of $0.00 has been calculated on Form
     122C-1 or 122C-2, as applicable. Total disposable income is $0.00, which is the product of monthly
     disposable income of $0.00 times the applicable commitment period of 48.
     8. 3     Classification of Claims:
             A.    Class Four claims are of one class and shall be paid a pro rata portion of all funds
             remaining after payment by the trustee of all prior classes;
             OR

             B.       Class Four claims are divided into more than one class as follows:[describe]
                                                                                         describe].
     8. 4   Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-
     dischargeable pursuant to 11 U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to
     Class Four. Collection of the balance is stayed until the case is dismissed, converted to a Chapter 7
     or discharge enters, unless ordered otherwise.

    Part 9        Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)


     Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:[describe]
                                                                                   describe].
     OR
            None

    Part
                  Other Provisions
    10




     10. 1   Direct Payments: Payment will be made directly to the creditor by the debtor on the following
     claims:

      Creditor         Collateral, if any       Monthly Payment Amount              No. of Months to Payoff

    -NONE-

     10. 2    Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order
     of Confirmation.
     10. 3        Order of Distribution:
             A.      The amounts to be paid to the Class One creditors shall be paid in full, except that the
             chapter 13 trustee’s fee shall be paid up to, but not more than, the amount accrued on actual
             payments made to date. After payment of the Class One creditors, the amounts to be paid to
             cure the defaults of the Class Two A, Class Two B and Class Two C creditors shall be paid in
             full before distributions to creditors in Classes Three, Four, and Five (strike any portion of this
             sentence which is not applicable). The amounts to be paid to the Class Three creditors shall be
             paid in full before distributions to creditors in Classes Four and Five. Distributions under the
             plan to unsecured creditors will only be made to creditors whose claims are allowed and are
             timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to
             Classes One, Two A, Two B, Two C and Three above in the manner specified in Parts 5, 6, 7,
             and 8.1.
             B.     Distributions to classes of creditors shall be in accordance with the order set forth above,
             except: [exceptions].
Case:19-13442-EEB Doc#:7 Filed:04/25/19                           Entered:04/25/19 14:40:03 Page7 of 8
     10. 4    Motions to Avoid Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P.
     4003(d), the debtor intends to file or has filed, by separate motion served in accordance with Fed. R.
     Bankr. P. 7004, a motion to avoid lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed
     in Part 1.4 and below:

                  Description of collateral (pursuant to   Date motion to avoid   Date of order granting motion
    Creditor
                             L.B.R 4003-2)                      lien filed                 or pending

    -NONE-

     10. 5     Student Loans:
                       Loans:


         No student loans

         Student loans are to be treated as an unsecured Class Four claim or as follows:
     ___________________________________________________


     10. 6      Restitution:

                  No restitution
             OR

                The debtor owes restitution in the total amount of $___
                                                                    ___, which is paid directly to ___ in the
             amount of $___
                        ___ per month for a period of___ months; or as follows: [describe]
                                                                                  describe].


     10. 7    Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the
     time of confirmation of this Plan.
     10. 8    Insurance: Insurance in an amount to protect liens of creditors holding secured claims is
     currently in effect and will
                     will not      [check one] be obtained and kept in force through the period of the Plan.

    Creditor to Whom            Collateral   Coverage      Insurance Company, Policy No. and Agent Name,
    This Applies                Covered      Amount        Address and Telephone No.

    Security Service
    FCU

     Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of
     the policy.

    Part 11            Presumptively Reasonable Fee
     The following election is made:
                 Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a).Any
             objection to the allowance of the Presumptively Reasonable Fee must be made by the objection
             deadline to confirmation.
             OR

                  Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

    Part 12          Nonstandard Plan Provisions
     Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard
     provision is a provision not otherwise included in the Official Form or deviating from it. Nonstandard
     provisions set out elsewhere in this plan are void.
                  None
             OR
                 The following plan provisions will be effective only if there is a check in the box “included”
             in Part 1.2.: [describe]
                            describe].
Case:19-13442-EEB Doc#:7 Filed:04/25/19                         Entered:04/25/19 14:40:03 Page8 of 8
    Part 13        Signature of Debtor’s Attorney
     I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those
     contained in the Official Form 3015-1.1, and that the plan contains no nonstandard provisions other
     than those set out in Part 12.

    Date: 04/25/2019          By: /s/ Matt McCune

                              Matt McCune

                              Bar Number: 34195

                              Mailing Address: 1888 Sherman St. Suite 200, Denver, CO 80203

                              Telephone number: 303-759-0728

                              Facimile number: 888-475-3044

                              E-mail address: matt@mccunelegal.com




    Part 14            Verification of Debtor
                                                                      I declare under penalty of perjury
     that the foregoing is true and correct.



                                By: /s/ Brandon Revere Dorsey
    Date: 04/25/2019
                                Debtor


                                Joint Debtor

                                Mailing Address: 101 Granby Way # C, Aurora, CO 80011

                                Telephone number:

                                Facimile number:

                                E-mail address:

    L.B.F. 3015-1.1 (12/18)                                                                          Page __
